Citation Nr: 1106267	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-36 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back disability 
secondary to the Veteran's service-connected Achilles tendonitis. 

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from December 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and September 2006 rating decisions 
by the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  In pertinent part of the January 
2006 decision, the RO denied entitlement to TDIU and in the 
September 2006 rating decision the RO denied service connection 
for a low back disability. 

The Veteran's claim for service connection for a low back 
disability was originally denied in August 1978.  While the 
September 2006 RO decision addressed these matters on a de novo 
basis, for purposes of establishing jurisdiction, the Board is 
required to make a decision in the first instance as to whether 
new and material evidence was received warranting the reopening 
of these matters.  See Barnett v.  Brown, 83 F.3d 1380 (Fed. Cir 
1996).   

By way of a December 2009 decision the Board reopened the 
Veteran's claim for entitlement to service connection for a low 
back disability and remanded the reopened claim for further 
development.  The Board also remanded the issues of entitlement 
to service connection for a psychiatric disorder and entitlement 
to a TDIU.  

During the pendency of the appeal the RO issued a rating decision 
in October 2010 that granted the Veteran service connection for 
an adjustment disorder with mixed anxiety and depressed mood with 
a 30 percent disability rating effective April 10, 2006.  The 
Board finds that this grant was a full grant of benefits sought 
on appeal and therefore, the issue of service connection for a 
psychiatric disorder is no longer before the Board. 





REMAND

In December 2009 the Board remanded the issues on appeal for 
further development.  Unfortunately, the Board finds that once 
again a remand is warranted.  

First, the Board notes that the Veteran submitted additional 
evidence in support of his appeal in November 2010.   The Veteran 
did not submit such with a waiver of RO consideration of the 
evidence in the first instance.  To ensure that the Veteran's 
procedural rights are protected, insofar as he is afforded the 
opportunity for RO adjudication in the first instance, the Board 
must return the case to the RO, for its initial consideration of 
the evidence. 
 
Second, the additional information includes a diagnosis not shown 
on the most recent VA examination.  In December 2009 the Board 
remanded for the Veteran to be afforded a VA examination for his 
low back.  The examiner was directed to document any current back 
disability, and to provide an opinion as to whether any 
disability found began during service, began within the first 
post- service year, or developed as secondary to the Veteran's 
service-connected bilateral Achilles tendonitis.  

In March 2010 the Veteran was afforded a VA examination.  The VA 
examiner diagnosed the Veteran with a normal examination of the 
back and found no functional impairment at the time of the 
examination.  The examiner then opined that in his experience 
that in this particular case ongoing tendonitis did not cause 
problems with the Veteran's back.    

Subsequently, the Veteran submitted two private opinions in 
November 2010.  In both of these opinions chiropractors diagnosed 
the Veteran with a current back disability.  The Veteran was 
first diagnosed with chronic low back pain due to lumbar disc 
protrusion at L4-L5 level with multiple effects of discogenic 
disease.  One of the Veteran's private chiropractors diagnoses 
reads as follows:
	
		The back condition has been attributed to multiple 
levels 
      of vertebral degenerative changes, multiple lumbar 
disc bulges, 
      and subluxations. 

Private Chiropractor Letter November 2010

Based on the most recent evidence, it appears that the Veteran 
now has a diagnosed back condition.  This was not shown on the 
March 2010 VA examination (which stated that there was no 
diagnosed back condition), and the March 2010 examiner did not 
opine as to the likely etiology of that diagnosed back disorder.  
The Veteran should be afforded a new VA examination to determine 
if he does have a currently diagnosed back condition related to 
service or a service-connected disorder.  

The examiner should fully document any current back disability, 
and should provide an opinion as to whether back disability, if 
any, began during service, began within the first post- service 
year, or developed as secondary to the Veteran's service-
connected bilateral Achilles tendonitis.  If no disability is 
found then the VA examiner must discuss the private opinions of 
record.  

Prior to the examination, copies of any outstanding records of 
pertinent treatment should be obtained and added to the claims 
file. 

Until the issue of entitlement to service connection for a low 
back disability is addressed, the appeal for entitlement to TDIU 
cannot be resolved; the claims are inextricably intertwined.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claims currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The RO should complete the necessary development and adjudicate 
the issue of entitlement to service connection for a low back 
disability prior to addressing the appeal regarding entitlement 
to TDIU.




Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the 
RO to obtain any additional pertinent 
treatment records not currently of record.  
Based on the Veteran's response, the RO 
should assist him in obtaining any 
additional evidence identified, following 
the current procedures set forth in 
38 C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  

The RO should obtain all relevant private 
and VA treatment records. 

If any records sought are not obtained, the 
RO should notify the Veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.  

2. The RO should schedule the Veteran for 
an examination to address the Veteran's low 
back pain. Prior to the examination, the 
examiner should review the Veteran's claims 
file, this remand, and the private opinions 
of record.  Specifically, the examiner 
should note the dates of the Veteran's 
treatment for back pain, as well as his 
treatment for bilateral Achilles 
tendonitis, and his assertion that his back 
pain is related to his tendonitis.

The examiner should then opine as to 
whether it is at least as likely as not 
that the Veteran's current low back 
disability is related to service or is 
secondary to (caused by or permanently 
aggravated by) his service-connected 
bilateral Achilles tendonitis.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issues on 
appeal should be readjudicated in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time period 
for response.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, and 
to assist the Veteran with the development of his claims.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

